UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
H. DAYA INTERNATIONAL CO., LTD.    :
                                   :
                    Plaintiff,     :    16 Civ. 8668 (VM)
                                   :
     - against -                   :    ORDER
                                   :
DO DENIM, LLC, et al.              :
                                   :
                    Defendants.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     Consistent with the Court’s Individual Practices, the

defendants    in   the   above-captioned     matter   filed    a   letter

motion requesting authorization to file one exhibit under

seal. (See “Letter Motion,” Dkt. No. 213.) In particular, the

defendants seek to seal Exhibit A attached to the declaration

of Salomon Murciano in Opposition to Plaintiff’s Motion for

Summary   Judgment,       which   contains     material       designated

Confidential under the governing protective order. (See Dkt.

No. 105.) Materials may remain under seal “if the sealing

order is narrowly tailored to achieve that aim.” Lugosch v.

Pyramid Co. of Onondaga, 435 F.3d 110, 124 (2d Cir. 2006).

Accordingly, it is hereby

     ORDERED that the Letter Motion (Dkt. No. 213) is GRANTED.

SO ORDERED.

Dated:    New York, New York
          6 July 2021



                                  1
